The authorities cited in the opinion state the common law applying to one who keeps a "dangerous dog, with knowledge of his vicious propensities." This rule might not extend beyond the reasons which apparently give rise to it. There are decisions which proceed upon arguments which tend to support such a view. In this case a city ordinance was in force which prohibited any person from owning, keeping or harboring in the city any "dog . . . wolf, fox or other domestic or wild animal which is vicious or *Page 583 
dangerous." This description defines the classes of animals to be affected, but the prohibition against owning, keeping or harboring animals within the classes defined is absolute. The evidence tends to show defendant's dog fell within the ordinance. In keeping him at all defendants violated this ordinance. The prohibition of the ordinance is not qualified by the language used to describe the classes prohibited from being kept in the city. In my opinion the absolute requirement of the ordinance was intended to mean what it says, and thereby provide against all damages which might be done by animals of the designated classes. The ordinance differs from the statutes considered in Elliott v. Herz, 29 Mich. 202, and Legault v. Malacker, 166 Wis. 58. Those statutes were held to be designed to obviate the necessity for proving scienter. That holding is not applicable to this ordinance. For these reasons, I concur in the result of the opinion in this case. Woodson, J., concurs.